Title: To Thomas Jefferson from John Lenthall, 9 March 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            March 9th. 1806
                        
                        Agreeable to your request, have made the following estimat of Our Columnation or distance from center to
                            center of two Columns = 9. ft 9. i by the whole flank of the Building. 
                        
                     
                        Rough Stone Walling
                     
                     
                        Foundation wall of Colonnade
                        53
                        .8
                        
                        
                     
                     
                        North Wall & foundation
                        229
                        .
                        
                        
                     
                     
                        Party Wall   Do.
                        411
                        .9 =28 perches
                        98
                        
                     
                     
                        Brick Wk
                     
                     
                        South Wall & Arches
                        2211 
                        Bricks
                        32
                        
                     
                     
                        Freestone
                     
                     
                        To soile, plinth, Base Column, Capital, Entablature & Blocking
                        85
                        .10
                     
                     
                        Workmanship & setting Do.
                        144
                        .88
                     
                     
                        freestone to North front
                        
                        44
                        .40
                     
                     
                        Workmanship & setting Do.
                        
                        86
                        .41
                     
                     
                        Carpenter’s Wk
                     
                     
                        Scantling & plank to the roof, platform
                        
                        
                     
                     
                        Centers, Circular Windows Labor & Nails
                        
                           96
                        
                        
                           .72
                        
                     
                     
                        
                        
                        
                        $587
                        .51
                     
                  
                        
                        
                        
                        
                        
                        
                        
                        
                            for B. H. Latrobe
                            
                            Jno. Lenthall
                            
                        
                    
                     
                        
                           
                              Height of [Order?
                              
                              
                           
                           
                              Continued plinth
                              
                              .8
                           
                           
                              plinth Base Column & Capl.
                              11
                              .5½
                              
                           
                           
                              Entablature
                              3
                              .
                           
                           
                              Blocking course
                              
                              
                                 .9
                              
                           
                           
                              
                              ft 15
                              .10½
                              
                           
                           
                              Diamr. of Column
                              1
                              .7⅝
                              
                           
                        
                     
                  
               